Case 2:19-cv-02656-JAR-GEB Document 19-6 Filed 11/06/19 Page 1 of 3




              EXHIBIT C
                    Case 2:19-cv-02656-JAR-GEB Document 19-6 Filed 11/06/19 Page 2 of 3




                                                                                                                                  I


                                                   T •iy.U' ;ii t; < n-,.,vt. '.If   ii v-




                                                             May 4,2015


           I
                     Ferrell Companies Inc
      ;i       ;    One Liberty Plaza
    ■ I        /'   Liberty, MO 66210
      ;             Attn: Alan Heitmann


                     Re:    Seventh Amendment to the LaSalle Bank N.A. Trustee Agreement                                      j
    i                                                                                                             i
|                    Dear AL:
•                                                                                                              i          i
                            This letter shall constitute the Seventh Amendment to the May 6, 1998 Trustee     1 :
                     Agreement (the “Agreement”) entered into between LaSalle Bank N.A, (“LaSalle” or
                     “Trustee”) and Ferrell Companies, Inc (“FCI” or the “Company”).                                  I
                                                                                                              ;           t
                                                                                                               i          !
                            WHEREAS, the Company and GreatBanc Trust Company (“GreatBanc” or the             ;            i
                    “Trustee”) entered into a Consent to Assigmnent dated October 13, 2005, whereby          !            !
                    GreatBanc became the tmstee of the Feirell Companies, Inc, Employee Stock Ownership      :        .
                    Trust (the “Trust”) effective as of November 1,2005; and

                           WHEREAS, Ferrellgas Partners (“FGP”) is contemplating a transaction in which
                    it would acquire Bridger Logistics, LLC from Riverstone Holdings, LLC for
                    approximately $880 million, which would be comprised of i) cash (raised through public    •
                    debt and equity offerings) and ii) FGP units (collectively, the “Consideration”). The    . ;:.
                    above referenced transaction is referred to as the “Transaction”; and                       (A

                            WHEREAS, paragraph 10 of the Agreement provides for fees for additional
                    services and provides that both the Company and LaSalle (now GreatBanc) must agree to
                    the fees.
Case 2:19-cv-02656-JAR-GEB Document 19-6 Filed 11/06/19 Page 3 of 3



                                                                        !




                                                ik: •*«*€

                               GREATBANC
                               t;  O'
                                   il U. jf.T         IV'ft TVA.




         NOW THEREFORE, GreatBanc proposes to exercise its fiduciary judgment
 with respect to the Transaction for compensation of $500,000, The fee shall be paid in
 three installments, A first installment of $200,000 shall be due and payable upon the
 signing of this Agreement, A second installment of $200,000 shall be paid at the signing
 of the definitive agreement between FGP and Riverstone. The third and final installment
 of $100,000 shall be paid at the closing of the Transaction,

        All other terms and conditions of the Agreement remain in full force and affect.




                              Kevin B, Kolb
                              Senior Vice President


 Agreed and accepted;
 Ferrell Companies, Inc.


                                                                                            [
                                                                                            i
